Topics: Initiative Petition. Initiatives. Summary conclusion:
Review and approval of the legal content and form of a revised fiscal note summary for an initiative petition (version 3) submitted by James Harris proposing an amendment to Article V, Section 25 of the Missouri Constitution.
Dear Auditor Montee:
This office received your letter of October 29, 2009, submitting a revised fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition (version 3) submitted by James Harris. The fiscal note summary that you submitted is as follows:
  Most local election authorities estimate no costs or savings, however, some local election authorities may incur estimated costs of $25,000 to $184,536 for each general election if the proposal results in the need for additional ballot pages. The proposal may result in an estimated savings of $7,741 to state governmental entities.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         __________________ CHRIS KOSTER
                                                         Attorney General